—In an action, inter alia, to recover damages pursuant to Labor Law article 6, the defendant Construction Force Services, LLC, appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (M. Garson, J.), dated July 25, 2001, as denied its motion to vacate its default in answering the complaint, and granted the plaintiff’s motion for a default judgment against it.
Ordered that the order is reversed, the defendant’s motion is granted, and the plaintiffs motion is denied; and it is further,
Ordered that the answer which was served by the defendant Construction Force Services, LLC, on April 19, 2001, is deemed timely; and it is further,
Ordered that the appellant is awarded one bill of costs.
The appellant, who was served by a method other than personal delivery, established that it did not receive actual notice of the summons in time to defend, and has a meritorious defense to the action. Therefore, it is entitled to be relieved of its default under CPLR 317 (see, Concepcion v Talon Realty Corp., 258 AD2d 494). Santucci, J.P., Smith, Crane and Cozier, JJ., concur.